DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2020 has been entered.

Status of Claims
Claims 1, 3, 4, 6-14, 19-23, and 25 are pending and presented for examination on the merits.
Claim 8 is currently amended.

Claim Objections
Claim 8 is objected to because of the following informalities: In step (e), the phrase “controlling ... by accumulation each incremental degree” is incomplete.  Possibly a preposition is missing between the terms ‘accumulation’ and ‘each’ or the term ‘accumulation’ should be in the form of a present participle.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14, 19-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, in step (d), the phrase “comparing the accumulated metallurgical transformation in step (c)” is indefinite because it does not specify to which entity or value the accumulated metallurgical transformation is being compared.  Presumably the accumulated transformation is compared to the metallurgical transformation of a model, but the claim does not explicitly recite this.  Appropriate correction is required.
Regarding claims 9-14, 19, and 20, the claims are likewise rejected, as they require all the features of rejected claim 8.
Regarding claim 21, there is insufficient antecedent basis for the limitation “the degree of Fe phase transformation” in the claim.  It is unclear whether the Fe exists in the alloy of claim 1, as there is no express recitation of a presence of Fe in the alloy.
Regarding claim 22, there is insufficient antecedent basis for the limitation “the degree of Fe transformation from β to α” in the claim.  It is unclear whether the Fe in β 
Regarding claims 23 and 25, there is insufficient antecedent basis for the limitation “the degree of Mg2Si transformation” in the claim.  It is unclear whether the Mg2Si exists in the alloy of claim 1, as there is no express recitation of a presence of a Mg2Si the compound in the alloy.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6-14, 19-23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  See MPEP § 2106.
Regarding claims 1, 3, 4, 6, 7, 21-23, and 25, the claims are directed to the abstract ideas of comparing and determining.  Specifically, the claims are directed to steps of (i) providing a transformation model that predicts a total degree of transformation of the alloy (corresponds to step (b)); (ii) measuring the temperature of the alloy in a production furnace to predict an incremental degree of metallurgical transformation (corresponds to step (d)); and (iii) controlling the amount of time the alloy is in the furnace until a target degree of transformation is reached (corresponds to step (e)).
The act of comparing occurs at least in step (d), where the measured temperature is used to predict the extent of metallurgical transformation and the prediction is made based on the transformation model provided in step (b).  Measured temperature is correlated with an estimated degree of transformation, which is further compared to an already-existing transformation model.  Put differently, measured values (temperature and predicted transformation) are compared to reference values (transformation model based on times and temperatures).
The act of determining occurs at least in step (e), where the time that the alloy is in the furnace is controlled and the alloy is subjected to the homogenization heating cycle until a target degree of metallurgical transformation is achieved.  Controlling the amount of time the alloy is in the furnace requires a user to decide whether to continue or terminate a process based on whether the degree of transformation is satisfactory.
These steps are abstract ideas because the act of making a comparison and the act of making a determination based on those comparisons are mental processes that are based on calculations and that require observation, evaluation, judgment, and opinion.  See MPEP § 2106.04(a)(2)(III).  The act of calculating a homogenization time is a mathematical method to determine a variable or number.  See MPEP §§ 2106.04(a)(2)(I)(C).  
Furthermore, the claims do not include additional steps or elements that are sufficient to amount to significantly more than the judicial exception.  Although the claims recite placing a billet of the alloy into a furnace, the act of subjecting an alloy to a homogenization process is a routine and conventional process.  US 2007/0151636 (A1) to Buerger et al. at para. [0110].  Journal of Materials Processing Technology, 194 
Regarding claims 8-14, 19, and 20, the claims are directed to the abstract ideas of calculating, comparing, and determining.  See MPEP § 2106.04(a)(2)(I)(C).  Specifically, the claims are directed to steps of (i) determining the temperature of the alloy over a period of time via actual or predictive modeling of the temperature (corresponds to step (b)); (ii) calculating a percentage of metallurgical transformation for the times and temperature of step (b) (corresponds to step (c)); (iii) comparing accumulated metallurgical transformation (presumably to a model) (corresponds to step (d)); (iv) determining the total amount of time needed in the furnace to reach a target metallurgical transformation (corresponds to step (d)); and (v) controlling the amount of time that the alloy is in the furnace until a target metallurgical transformation is reached (corresponds to step (e)).
The act of calculating occurs at least in step (c), where the amount of metallurgical transformation is calculated based on the temperature of the alloy and the time the alloy is in the furnace. 
The act of comparing occurs at least in step (d), where the accumulated metallurgical transformation is (presumably) compared to a model to predict the time needed to achieve a target transformation that corresponds to a desired material characteristic.  The temperature of the alloy (measured/observed value) is correlated with a calculated percentage of metallurgical transformation, which is then compared (to reference values) in order to determine transformation time.
The act of determining occurs in at least step (d) and step (e), where the comparison leads to the determination of the amount of time the alloy should stay in the furnace and the alloy is subjected to the homogenization heating cycle until a target degree of metallurgical transformation is achieved.  Controlling the amount of time the alloy is in the furnace requires a user to decide whether to continue or terminate a process based on whether the degree of transformation is satisfactory.
These steps are abstract ideas because the act of making a comparison and the act of making a determination based on those comparisons are mental processes that are based on calculations and that require observation, evaluation, judgment, and opinion.  See MPEP § 2106.04(a)(2)(III).  The act of calculating a homogenization time is a mathematical method to determine a variable or number.  See MPEP §§ 2106.04(a)(2)(I)(C).  
Furthermore, the claims do not include additional steps or elements that are sufficient to amount to significantly more than the judicial exception.  Although the claims recite placing a billet of the alloy into a furnace, the act of subjecting an alloy to a homogenization process is a routine and conventional process.  US 2007/0151636 (A1) to Buerger et al. at para. [0110].  Journal of Materials Processing Technology, 194 (2007), pp. 63-73 to Samaras et al. at abstract; FIGS. 12-14; page 73 – Section 4 “Conclusion” section.  Thus, the claimed feature of heating and soaking a billet is not considered to impart patentable significance to the abstract idea. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6-13, 19-23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermolen et al., “A mathematical model for the dissolution kinetics of Mg2Si-phases in Al-Mg-Si alloys during homogenisation under industrial conditions,” Materials Science and Engineering A254, 1998, pp. 13-32 (“Vermolen”) in view of Dons, “The Alstruc homogenization model for industrial aluminum alloys,” Journal of Light Metals, 1, 2001, pp. 133-149 (“Dons”) and further in view of US 5,306,365 to Reighard (“Reighard”).
Regarding claims 1 and 4, Vermolen teaches a numerical analysis of a homogenization treatment of aluminum alloys under industrial circumstances.  Abstract.  The analysis follows the precipitate volume fraction and matrix homogeneity throughout an entire homogenization treatment.  Abstract.  Homogenization includes a heat-up rate (heat-up portion) and the temperature at homogenization (soaking portion).  Page 14 – left col., second full paragraph; page 26 – Section 3.8, third paragraph.  
A model shows the evolution of the volume fraction of Mg2
Homogenization is a thermal treatment that seeks to eliminate microstructural segregation, transform needle-shaped precipitates into rounded particles, and partly or entirely dissolve unstable secondary phases (defining a target degree of metallurgical transformation including dissolved precipitation hardening phases and transformed insoluble phases into preferred phases).  Page 13 – Introduction, para. bridging left and right columns.  The spatial distribution and size of particles are also concerns.  Abstract; page 14 – left col., second full para.; page 19 – Section 3.2; page 31 – left col., second full para.; page 31 – Conclusion.  The process includes placing (introducing) an alloy into a furnace and heating the alloy to meet the aforementioned objectives.  Page 16 – Section 3, left col.; page 26 – Section 3.8.
The analysis can be used to draw conclusions for an optimal homogenization treatment.  Abstract.  Industrial conditions addressed include how the phases in the alloy are affected by various heating rates and temperature gradients in the furnace during homogenization.  Page 26 – Section 3.8.  This suggests that the models are expected to be used to monitor homogenization processes based on a desired fraction of dissolved and/or transformed phases in the alloy.  
The correlation between accumulated volume fraction of phase transformation and time in furnace are shown in various figures, e.g., Figs. 1, 2, 8, 10, 14, 16, 17, and 19.  The volume fraction is measured as a function of time, with the time needed to reach the desired homogenization temperature being noted.  See, for example, Fig. 1 at notation t833.  This implies that the temperature is being monitored throughout the heating.  Because the model is to be used to optimize a homogenization process (abstract), the temperature would also be expected to be monitored in an industrial 
Although Vermolen’s model focuses on dissolution kinetics, Vermolen teaches that the model is general (abstract), that the equilibrium of all phases in the microstructure of the alloy can be predicted by thermodynamic models (page 13 – right column), and that multiple parameters, such as volume fraction, alloy concentrations, and homogeneity, are measured (Figs. 1 and 2) (total degree of transformation).
Vermolen does not teach that the aluminum alloy is in the form of a billet.
Dons, directed to a model for homogenizing aluminum alloys, discloses that aluminum alloys are in the form of a billet.  Pages 133-134 – bridging para.; page 134 – first and second full paragraphs.  To obtain a model, experiments (on a plurality of samples) are performed and then the data are fitted with a curve.  Page 137 – right col., first full paragraph; page 140 – left col., first full paragraph; page 141 – right col., third full paragraph.  The billet is homogenized so that it can be subjected to rolling, extrusion, or age hardening.  Abstract – fourth bulleted item listed.  It would have been obvious to one of ordinary skill in the art to have made the shape of the alloy in Vermolen into a billet because the shape is amenable for further post-homogenization processing.
Vermolen teaches a furnace (page 26 – Section 3.8), but does not specify a production furnace. 
Reighard, directed to a method of heating a metal billet, teaches continuously monitoring and controlling the temperature of an alloy along its length during a heating process.  Abstract; col. 3, lines 63-68; col. 4, lines 1-4.  Local heating and cooling are 
Regarding claim 3, to obtain a model, experiments are performed and then the data are fitted with a curve.  Page 137 – right col., first full paragraph; page 140 – left col., first full paragraph; page 141 – right col., third full paragraph.  Transformations may take the form of rate=(coefficient)*exp(coefficient/temperature).  Dons at page 137 – equation (11).  Multiplying this rate by a factor of (1 minus degree of metallurgical transformation) would be obvious because as the degree of metallurgical transformation becomes complete, i.e., approaches 1, and the factor approaches zero (1 minus value approaching 1), the transformation rate would decrease because the driving force needed to continue the transformation is decreased due to near completion of the transformation.
Regarding claim 6, Reighard teaches that a computer can be used to process data such as temperatures, and data is recorded over time.  Reighard at col. 3, lines 63-68; col. 4, lines 1-4; col. 5, lines 48-68; col. 6, lines 1-36.  Because time and temperature can be interlinked by computer, it would be obvious to used a computer to control time in a furnace because the automation would impart convenience to the heating process.
Regarding claim 7, Dons teaches that to obtain a model, experiments are performed (plurality of samples), data are collected, and the data are fitted with a curve.  
Regarding claims 21 and 22, Dons teaches that a major reaction of concern during the holding period of homogenization is the transformation of Fe-bearing particles from one phase to another.  Page 134 – left col., first full paragraph; page 135 – left col., last bulleted item listed; page 138 – right col., fifth bulleted item listed; Table 1.  Transformation from β-AlFeSi to α-AlFeSi is desirable for better extrusion properties.  Page 139 – right col., third bulleted item listed; pages 139-140 – Section 5.3; page 146 – right col., first full paragraph.  
Regarding claims 23 and 25, Vermolen teaches the dissolution of Mg2Si as a transformation phase.  Title; page 13 – para. bridging left and right columns. 
Regarding claim 8, Vermolen teaches a numerical analysis of a homogenization treatment of aluminum alloys under industrial circumstances.  Abstract.  The analysis follows the precipitate volume fraction and matrix homogeneity throughout an entire homogenization treatment.  Abstract.  Homogenization includes a heat-up rate (heat-up portion) and the temperature at homogenization (soaking portion).  Page 14 – left col., second full paragraph; page 26 – Section 3.8, third paragraph.  Homogenization prevents material failure during hot-extrusion (homogenization for subsequent processing via extrusion).  Page 13 – paragraph bridging left and right columns.
Homogenization is a thermal treatment that seeks to eliminate microstructural segregation, transform needle-shaped precipitates into rounded particles, and partly or entirely dissolve unstable secondary phases (metallurgical transformations of dissolving 
The numerical analysis can be used to draw conclusions for an optimal homogenization treatment.  Abstract.  Industrial conditions addressed include how the phases in the alloy are affected by various heating rates and temperature gradients in the furnace during homogenization.  Page 26 – Section 3.8.  This suggests that the models are expected to be used to monitor homogenization processes based on a desired fraction of dissolved and/or transformed phases in the alloy (comparing a calculated accumulated metallurgical transformation in order to determine/control the residence time of the alloy in the furnace to achieve a target degree of transformation).  
The correlation between accumulated volume fraction of phase transformation and time in furnace are shown in various figures, e.g., Figs. 1, 2, 8, 10, 14, 16, 17, and 19.  The volume fraction is measured as a function of time, with the time needed to reach the desired homogenization temperature being noted.  See, for example, Fig. 1 at notation t833.  This implies that the temperature is being monitored throughout the heating.  Because the model is to be used to optimize a homogenization process (abstract), the temperature would also be expected to be monitored in an industrial 
Vermolen does not teach that the aluminum alloy is in the form of a billet.
Dons, directed to a model for homogenizing aluminum alloys, discloses that aluminum alloys are in the form of a billet.  Pages 133-134 – bridging para.; page 134 – first and second full paragraphs.  To obtain a model, experiments (on a plurality of samples) are performed and then the data are fitted with a curve.  Page 137 – right col., first full paragraph; page 140 – left col., first full paragraph; page 141 – right col., third full paragraph.  The billet is homogenized so that it can be subjected to rolling, extrusion, or age hardening.  Abstract – fourth bulleted item listed.  It would have been obvious to one of ordinary skill in the art to have made the shape of the alloy in Vermolen into a billet because the shape is amenable for further post-homogenization processing.
Vermolen teaches a furnace (page 26 – Section 3.8), but does not specify a production furnace. 
Reighard, directed to a method of heating a metal billet, teaches continuously monitoring and controlling the temperature of an alloy along its length during a heating process.  Abstract; col. 3, lines 63-68; col. 4, lines 1-4.  Local heating and cooling are adjusted to change the billet temperature profile in response to the temperature measurement and monitoring.  Col. 5, lines 10-16.  A low cost production furnace is used.  Col. 7, lines 63-68; col. 8, lines 1-5.  It would have been obvious to have used a production furnace in Vermolen because it would reduce costs associated with heat treatment and permit the continuous monitoring of temperature during homogenization. 
Regarding claim 9, Vermolen teaches partly or entirely dissolving (into solution) unstable secondary phases.  Title; page 13 – para. bridging left and right columns.  Mg2Si can be transformed by dissolving (into solution).  Page 13 – Introduction, para. bridging left and right columns.  
Regarding claim 10, Vermolen teaches using the homogenization to transform needle-shaped precipitates into rounded particles (spheroidization).  Page 13 – Introduction, para. bridging left and right columns.  One of the major reactions in a homogenization process includes the spheroidization of undissolvable primary particles (transformation of insoluble phases).  Page 134 – left col., first full paragraph.
Regarding claim 11, Vermolen teaches that spatial distribution and size of particles (dispersoid phases) are also concerns to be considered during homogenization.  Abstract; page 14 – left col., second full para.; page 19 – Section 3.2; page 31 – left col., second full para.; page 31 – Conclusion.    
Regarding claims 12 and 13, Dons teaches that homogenization treatments should prepare wrought (worked/forged) aluminum alloy for extrusion and rolling (downstream operations) by ensuring that there are no holes (surface finish) and they are economically produced (improved productivity).  Abstract; page 134 – left column.
Regarding claim 19, Dons teaches that to obtain a model, experiments are performed (plurality of samples), data are collected, and the data are fitted with a curve.  Page 137 – right col., first full paragraph; page 140 – left col., first full paragraph; page 141 – right col., third full paragraph.  Transformations may take the form of rate=(coefficient)*exp(coefficient/temperature).  Dons at page 137 – equation (11).  
Regarding claim 20, to obtain a model, experiments are performed and then the data are fitted with a curve.  Page 137 – right col., first full paragraph; page 140 – left col., first full paragraph; page 141 – right col., third full paragraph.  Transformations may take the form of rate=(coefficient)*exp(coefficient/temperature).  Dons at page 137 – equation (11).  Multiplying this rate by a factor of (1 minus degree of metallurgical transformation) would be obvious because as the degree of metallurgical transformation becomes complete, i.e., approaches 1, and the factor approaches zero (1 minus value approaching 1), the transformation rate would decrease because the driving force needed to continue the transformation is decreased due to near completion of the transformation.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermolen in view of Dons and further in view of Reighard, as applied to claim 8 above, alone, or optionally further in view of US 2004/0140025 (A1) to Kamat et al. (“Kamat”).
Regarding claim 14, Vermolen teaches that mechanical properties may vary greatly throughout alloys, causing cracking or other material failures.  Page 13 – left column.  Homogenization can address these issues.  Page 13 – right column.
Vermolen does not specifically identify which mechanical properties are affected.
Dons teaches that ductility (elongation) and tearing are common concerns for aluminum alloys subject to solid solution treatment (heat plus quench) and age hardening.  Abstract.  Although yield strength, ultimate tensile strength, fracture toughness, and fatigue are not specifically identified, it would have been obvious to one of ordinary skill in the art to have sought improved or optimum values of these 
Alternatively, Kamat, directed to methods of producing heat treated aluminum alloy products, discloses that tensile yield strength, ultimate tensile strength, elongation, fatigue, and fracture resistance are mechanical properties that are affected by precipitates in aluminum alloys.  Para. [0002], [0003].  Homogenization can be applied prior to extrusion to facilitate the extrusion process.  Para. [0008].  These alloys are often subjected to a solution heat treatment and quench thereafter (separate).  Para. [0004]-[0007].  It would have been obvious to one of ordinary skill in the art to have used the homogenization model of Vermolen to control the phases transformed during homogenization because controlling the phases improves the mechanical properties of the alloy.

Declaration under 37 C.F.R. 1.132
The declaration under 37 CFR 1.132 filed on 07/06/2020 is insufficient to overcome the rejection of claims 1, 3, 4, 6-14, 19-23, and 25 based upon Vermolen, Dons, and Reighard for at least the following reason(s):
The declaration is directed to opinion testimony.  Although opinion testimony is entitled to consideration and some weight, the opinion cannot be on the ultimate legal conclusion at issue.  MPEP § 716.01(c)(III).  In the present instance, the declaration seeks to assert the novelty and inventiveness of the instant application.  At page 5, the declaration states that the instant patent application is novel and inventive and that no 
With respect to the statements that Vermolen and Dons are merely directed to models, it is noted that models have practical applications and are verified with experimental data.  Dons at Sections 5, 6, 7, and 8 (titles).  Verification would require subjecting alloys to a heat treatment, i.e., putting a billet into a furnace, measuring temperature, and detecting phase transformation, in order to confirm the model.
With respect to Reighard being unrelated to the instant application, Reighard teaches a continuous monitoring of temperature, which satisfies the claim limitation of measuring temperature and the inventive concept of real-time monitoring of temperature in a furnace due to fluctuations of the conditions inside.
The declaration is further insufficient because it is not commensurate in scope with the claimed invention.  See MPEP § 716.02(d).  At page 3, the declaration states that the instant method is directed to a continuous and dynamic monitoring of the progress of a metallurgical reaction by in-situ monitoring in an integrative manner based on actual times and temperatures.  However, the claims do not recite these limitations.  Claim 1 recites that the temperature is incrementally measured, but there is no specificity regarding the number or frequency of those increments or the continuity of the measurements.  Therefore, there is no continuity required by the claims.   
Claim 8 recites that the temperature and percent metallurgical transformation are determined over period of time in step (b) and step (c).  However, there is no specificity regarding the number or frequency or continuity of those periods of time.  Furthermore, 
The declaration is further not commensurate in scope with the claimed invention at page 4.  The declaration states that the specifics of the microstructural features are not predicted in the instant application.  The claims do not exclude the identification of specific microstructural features of the metallurgical transformation.  In fact, specific phases are recited in dependent claims 21-23 and 25.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed 07/06/2020 have been fully considered, but they are not persuasive. 
Applicant argues that the claims are patent-eligible because they integrate an idea into a practical application.  Applicant argues that the examiner has not explained how the abstract idea is not integrated as a whole.  Applicant states that the specification states that the method provides significant gains in productivity and greater consistency in mechanical properties.
In response, a judicial exception is not integrated into a practical exception if the claims generally link the use of the judicial exception to a particular technological environment or field of use.  MPEP §§ 2106.04(d)(I), 2106.05(h).  In the instant case, the claims generally link abstract ideas of comparing and determining to homogenization.  However, applying the abstract idea to a homogenization process 
Applicant argues that the invention vastly differs from the use of TTT diagrams.
In response, a TTT diagram was not cited as prior art to reject the claims.  With respect to the statement that nothing in industrial production occurs isothermally, it is noted that Vermolen and Dons identify this problem and that Vermolen specifically states that heat-up rates are a concern to be taken into account.  Vermolen at page 14 – left col., second full paragraph; page 26 – Section 3.8. 
Applicant argues that practical application does not require that the claims are commensurate in scope to the examples.
In response, the claim itself need not explicitly recite the improvement described in the specification; however, the claim must be evaluated to ensure that the claims include the components or steps of the invention that provide the improvement.  MPEP § 2106.04(d)(1).  In the present instance, the specification describes that greater consistency is achieved in part by continuous monitoring so that the alloy is not under-transformed (Example 1) or not heated longer than necessary (Example 2).  However, the claims do not recite any continuous monitoring.  Claim 1 recites that the temperature is incrementally measured, but there is no specificity regarding the number or frequency of those increments or the continuity of the measurements.  Claim 8 recites that the temperature and percent metallurgical transformation are determined over period of time in step (b) and step (c).  However, there is no specificity regarding the number or frequency or continuity of those periods of time.  Furthermore, the temperature can be 
Applicant argues that the claims should be patent eligible when the claims in US 6,925,352 (B2) to Wu et al. were allowed.
In response, claims are examined based on the current state of the rules and regulations.  The patent to Wu was issued in 2005 prior to the revisions to subject matter eligibility as it is currently applied today.
Applicant argues that the present invention is distinguished from Vermolen in that the present method continuously and dynamically monitors the progress of metallurgical reactions in a production furnace by monitoring temperature and indicating when homogenization is complete based on the actual time and temperature profile.  Applicant states that Vermolen solves the inverse problem and aids in process design.
In response, the claims do not recite continuous or dynamic monitoring of temperature and time.  Claim 1 recites that the temperature is incrementally measured, but there is no specificity regarding the number or frequency of those increments or the continuity of the measurements.  Therefore, there is no continuity required by the claims.  Claim 8 recites that the temperature and percent metallurgical transformation are determined over period of time in step (b) and step (c).  However, there is no specificity regarding the number or frequency or continuity of those periods of time.  
With respect to the statement that Vermolen aids in process design, models have practical applications and are verified with experimental data.  Dons at Sections 5, 6, 7, and 8 (titles).  Verification would require subjecting alloys to a heat treatment, i.e., putting a billet into a furnace, measuring temperature, and detecting phase transformation, in order to confirm the model.  The concept of comparing real time data to create an actual data profile against a reference standard is known.  Reighard at col. 5, lines 48-53; FIG. 3.
Applicant argues that Dons differs from the present application in that the present invention does not predict the microstructural features of the transformation.
In response, the claims do not exclude the identification of specific microstructural features of the metallurgical transformation.  Some phases are named in claims 21-23 and 25.
Applicant argues that Dons does not teach a method for monitoring the actual transformations in real-life applications in a production furnace.
In response, the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge.  MPEP 2141(II).  Vermolen teaches that its analyses can be used to draw conclusions for an optimal homogenization treatment, particularly due to the practical consideration of (real-world) heat-up at the beginning of a homogenization process.  Abstract; page 13; page 26 – Section 3.8.  Dons teaches verifying fits between calculated and experimental values.  Page 140 – left column.  Because verification would require testing multiple samples of alloys to confirm a 
Applicant argues that Reighard is merely directed to temperature monitoring and control to ensure proper extrusion temperature and is not related to the present invention which correlates time, temperature, and alloy composition with metallurgical transformation.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The interrelatedness of time, temperature, alloy composition, and metallurgical transformation is disclosed by Vermolen.  Dons teaches verifying fits between calculated and experimental values.  Page 140 – left column.  Verification would require subjecting alloys to a heat treatment, i.e., putting a billet into a furnace, measuring temperature, and detecting phase transformation, in order to confirm the model.  The concept of comparing real time data to create an actual data profile against a reference standard is known.  Reighard at col. 5, lines 48-53; FIG. 3.

Pertinent Prior Art
The following prior art is made of record and is considered pertinent to applicant's disclosure:
JP 2002-224721 (A) to Kajiwara et al. (computer-generated translation attached) discloses a method for optimizing manufacturing conditions of an Al alloy plate.  Abstract.  The method includes reading heat patterns (heating rate, cooling rate) and calculating the increments of precipitates and solid solution alloy elements after soaking.  Para. [0036].  By varying the components and manufacturing conditions on a computer, the material can be predicted, which reduces trial production, improves productivity, and reduces manufacturing costs.  Para. [0070].   
US 4,648,916 to Morita et al. discloses a process of controlling the cooling of a hot-rolled steel sheet.  Abstract.  The process includes the steps of (i) identifying a target value of a transformation rate required for obtaining desired mechanical properties; (ii) detecting the fraction of γ/α transformation; (iii) measuring the elapsed time from start of cooling; (iv) calculating the transformation rate of steel in the cooling stage based on the γ/α transformed fraction and elapsed time; and (v) controlling the cooling so that the transformation rate coincides with the target value transformation rate.  FIG. 1; col. 3, lines 1-16.
US 2007/0151636 (A1) to Buerger et al. discloses a method of producing a wrought aluminum AA7000-series alloy.  Title; abstract.  The method includes a step of using a control means to control the homogenization treatment to determine the optimum residence time of the slab or ingot.  Para. [0110].  The control means can be a mathematically or physically based computer model that calculates the temperature of the ingot during homogenization.  Para. [0110].
“Modelling of microsegregation and homogenization of 6061 extrudable Al-alloy,” Journal of Materials Processing Technology, 194 (2007), pp. 63-73 to Samaras et 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 21, 2021